Citation Nr: 1008513	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date, prior to August 
10, 2006, for service connection of adenocarcinoma of the 
prostate.
 
2.  Entitlement to restoration of a 100 percent rating for a 
service-connected adenocarcinoma of the prostate disability, 
effective January 1, 2008, to include the issue of whether 
the reduction to a 60 percent rating was proper.   

3.  Entitlement to a compensable rating for service-connected 
erectile dysfunction.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1968, and was awarded a Bronze Star Medal for his service in 
Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from November 2006 and October 2007 rating decisions 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, Regional Office (RO), which inter alia granted 
service connection for adenocarcinoma of the prostate, and 
assigned a 100 percent rating, effective August 10, 2006; 
granted a decreased rating of the Veteran's service-connected 
adenocarcinoma of the prostate disability from 100 percent to 
60 percent; and granted service connection for erectile 
dysfunction, and assigned a noncompensable rating.  The 
Veteran disagreed with such decisions and subsequently 
perfected an appeal.   


FINDING OF FACT

On November 6, 2009, after the Veteran's appeals for 
entitlement to an earlier effective date, prior to August 10, 
2006, for service connection of adenocarcinoma of the 
prostate; entitlement to restoration of a 100 percent rating 
for a service-connected adenocarcinoma of the prostate 
disability, effective January 1, 2008, to include the issue 
of whether the reduction to a 60 percent rating was proper; 
and entitlement to a compensable rating for service-connected 
erectile dysfunction;   were transferred to the Board, the 
Board received written notification from the Veteran that he 
wished to withdraw these appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a timely appeal for 
entitlement to an earlier effective date, prior to August 10, 
2006, for service connection of adenocarcinoma of the 
prostate, filed by the Veteran have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).
2.  The criteria for withdrawal of a timely appeal for 
entitlement to restoration of a 100 percent rating for a 
service-connected adenocarcinoma of the prostate disability, 
effective January 1, 2008, to include the issue of whether 
the reduction to a 60 percent rating was proper; filed by the 
Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The criteria for withdrawal of a timely appeal for 
entitlement to a compensable rating for service-connected 
erectile dysfunction, filed by the Veteran have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The present appeals arise from November 2006 and October 2007 
rating decisions, to which the Veteran filed timely notice of 
disagreements (NOD), received July 2007 and November 2007.  
In January 2008, the Veteran submitted VA Form 9, "Appeal to 
Board of Veterans' Appeals" (Substantive Appeal), indicating 
he was appealing the aforementioned issues.  The appeal was 
certified to the Board for appellate review.  During the 
pendency of such review, in a statement signed by the Veteran 
and received by the Board on November 6, 2009, the Veteran 
indicated that he "withdraws all issues on appeal."  The 
Veteran listed the aforementioned issues.  See November 2009 
Letter from the Veteran.  The Board construes this statement 
as a withdrawal of the issues of entitlement to an earlier 
effective date, prior to August 10, 2006, for service 
connection of adenocarcinoma of the prostate; entitlement to 
restoration of a 100 percent rating for a service-connected 
adenocarcinoma of the prostate disability, effective January 
1, 2008, to include the issue of whether the reduction to a 
60 percent rating was proper; and entitlement to a 
compensable rating for service-connected erectile 
dysfunction.

Pursuant to the laws administered by VA, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2009).  A 
Substantive Appeal may be withdrawn either on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b)(1).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a).  

Here, the Veteran has withdrawn the appeals of entitlement to 
an earlier effective date, prior to August 10, 2006, for 
service connection of adenocarcinoma of the prostate; 
entitlement to restoration of a 100 percent rating for a 
service-connected adenocarcinoma of the prostate disability, 
effective January 1, 2008, to include the issue of whether 
the reduction to a 60 percent rating was proper; and 
entitlement to a compensable rating for service-connected 
erectile dysfunction.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration on the 
aforementioned issues.  Accordingly, the Board does not have 
jurisdiction to review the appeals of the aforementioned 
issues; thus, these appeals are dismissed.


ORDER

The appeal for entitlement to an earlier effective date, 
prior to August 10, 2006, for service connection of 
adenocarcinoma of the prostate is dismissed.

The appeal for entitlement to restoration of a 100 percent 
rating for a service-connected adenocarcinoma of the prostate 
disability, effective January 1, 2008, to include the issue 
of whether the reduction to a 60 percent rating was proper, 
is dismissed.

The appeal for entitlement to a compensable rating for 
service-connected erectile dysfunction is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


